 



Exhibit 10.1

 

FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
August 3, 2020, is entered into by and among FACEBANK GROUP, INC., a Florida
corporation (“FaceBank”), Evolution AI Corporation, a Florida corporation
(“Evolution”), Pulse Evolution Corporation, a Nevada corporation (“Pulse”),
FUBOTV INC., a Delaware corporation (“FuboTV”) and SPORTS RIGHTS MANAGEMENT,
LLC, a Delaware limited liability company (“SRM” and together with FaceBank,
Evolution, Pulse and FuboTV, collectively, the “Borrower”) and FB LOAN SERIES I,
LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Borrower and the Purchaser are parties to that certain Note
Purchase Agreement, dated as of March 19, 2020 (as supplemented by that certain
Joinder Agreement, effective as of April 2, 2020, as amended by that certain
Amendment to Note Purchase Agreement, dated April 21, 2020, as amended by that
certain Waiver and Second Amendment to Note Purchase Agreement, dated May 28,
2020, that certain Third Amendment to Note Purchase Agreement, dated July 1,
2020, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”), pursuant to which the Purchaser
purchased a certain promissory note issued by the Borrower, which promissory
note is secured by security interests upon the Collateral;

 

WHEREAS, the Borrower has advised the Purchaser that as of the date hereof,
FaceBank’s Capital Stock has not been listed for trading on a national exchange
(the “Registration Covenant”); and

 

WHEREAS, the Purchaser desires to extend the time period to satisfy the
Registration Covenant and amend certain related obligations thereunder, and the
parties desire to amend the Purchase Agreement, in each case subject to the
terms and conditions as hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Purchase Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such term in the
Purchase Agreement.

 

Section 2. Amendments. Effective as of July 17, 2020, the Purchase Agreement is
hereby amended as follows:

 

(a) Section 8.17(c) of the Purchase Agreement is hereby amended and restated in
its entirety as follows:

 

“(i) FaceBank shall (a) file an initial registration statement on Form S-1 to be
filed on or before August 7, 2020 (the “Initial Registration Statement”), which
shall include the 900,000 Shares held by the Purchaser; (b) within ninety-one
(91) days following the effective date of the Initial Registration Statement,
file a registration statement with the Commission registering the Shares and any
shares of Capital Stock issuable upon exercise of the Warrant; and (ii) FaceBank
shall have been approved to list FaceBank’s Capital Stock for trading on a
national exchange prior to the effective date of the Initial Registration
Statement. FaceBank shall diligently prosecute and shall timely respond to all
requests and mandates from applicable Governmental Authorities in connection
with the registration and listing applications referred to in this Section
8.17(c). The covenants and obligations of FaceBank and the Loan Parties in
respect of this Section 8.17(c) shall survive the redemption, payment and/or
prepayment of the Notes.”

 

 

 

 

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following condition precedent (unless specifically waived in
writing by the Purchaser):

 

(a) The Purchaser shall have received an executed counterpart hereto signed by
the Borrower.

 

Section 4. Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions of the Purchase
Agreement, and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Purchase Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Purchase Agreement are ratified and confirmed and shall continue in full force
and effect.

 

Section 5. Release of Claims. To induce the Purchaser to enter into this
Amendment, each Loan Party hereby releases, acquits and forever discharges the
Purchaser, its Affiliates and each of their respective officers, directors,
agents, employees, successors and assigns (the “Released Parties”), from all
liabilities, claims, demands, actions or causes of action of any kind (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against any
Released Parties, whether arising under or in connection with the Purchase
Agreement or otherwise through the date of this Amendment.

 

Section 6. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Borrower and the Purchaser. This Amendment is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the parties hereto. No Person other than a
party hereto is intended to be a beneficiary hereof and no Person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Amendment.

 

Section 7. Incorporation by Reference. Each of Sections 13.5 (Signatures;
Counterparts), 13.7 (Governing Law) and 13.8 (Jurisdiction, Jury Trial Waiver,
Etc.) of the Purchase Agreement are hereby incorporated herein by reference,
mutatis mutandis.

 

Section 8. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 9. References. Any reference to the Purchase Agreement contained in any
document, instrument or agreement executed in connection with the Purchase
Agreement, shall be deemed to be a reference to the Purchase Agreement as
modified by this Amendment.

 

Section 10. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

  Borrower:       FACEBANK GROUP, INC.         By: /s/ Simone Nardi   Name:
Simone Nardi   Title: Chief Financial Officer         fubotv inc.         By:
/s/ David Gandler   Name: David Gandler   Title: Chief Executive Officer        
EVOLUTION AI CORPORATION         By: /s/ John Textor   Name: John Textor  
Title: Director         PULSE EVOLUTION CORPORATION         By: /s/ Jordan
Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive Officer        
SPORTS RIGHTS MANAGEMENT, LLC         By: /s/ David Gandler   Name: David
Gandler   Title: Chief Executive Officer

 

[signature pages continue]

 

[Third Amendment to Note Purchase Agreement]

 

 

 

 

  Purchaser:       FB LOAN SERIES I, LLC         By: /s/ Gregory Pries   Name:
Gregory Preis   Title: Authorized Signatory

 

[Third Amendment to Note Purchase Agreement]

 

 

 

 